Per Curiam:
Without entering into an elaborate analysis of the evidence in this case, it may be stated that the plaintiff himself obviously gave false testimony on a material issue involved. This is not even denied and is not satisfactorily explained. Under the circumstances disclosed a judgment.so obtained cannot be permitted to stand without a reflection upon the administration of justice by the courts. The order denying motion for a new trial should be reversed, with ten dollars costs and disbursements to the appellant to abide the event, and motion granted, without costs. All concurred; Cochrane, J., not sitting. Order denying motion for new trial reversed, with ten dollars costs and disbursements to the appellant to abide event, and motion granted, without costs.